The opinion of the court was filed February 16th, 1885.
Per Curiam.
Although this action was ejectment in form, yet the agreement of submission shows that the contention was one of boundary, between the lands of the respective parties. The agreement declares that upon the award of the referees being filed in court, judgment shall be entered thereon by the prothonotary with the same force and effect as on the verdict of a jury; “but without right of appeal or writ of error by either part}'.” Most of the parties personally signed the submission. The others were represented by their attorneys. The power of an attorney to bind his client by agreement of submission is well recognized : Bingham’s Trustees v. Guthrie, 7 Harris, 418. A party may be concluded by an agreement not to appeal or take a writ of error: Shisler v. Keavy, 25 P. F. S., 79, and cases there cited. We see no error in permitting judgment to be entered on the award, and no reason for sustaining this writ of error.
Writ quashed.